THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILMA KNAPP,
Plaintiff, :
V. : 3:18-CV-1941
(JUDGE MARIANI)
SUSQUEHANNA VILLAGE FACILITY
OPERATIONS, LLC,

Defendant.

ORDER
AND NOW, THIS DAY OF SEPTEMBER, 2019, upon

consideration of Defendant's Motion to Dismiss Plaintiffs Complaint (Doc. 6), for the
reasons set forth in the Court’s accompanying memorandum opinion, IT IS HEREBY

ORDERED THAT Defendant’s motion is DENIED.

    

 

Robert D>Mariani7
United States District Judge
